[Cite as State v. Ford, 2021-Ohio-782.]




                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          MADISON COUNTY




 STATE OF OHIO,                                  :

        Appellee,                                :      CASE NO. CA2019-10-027

                                                 :              OPINION
     - vs -                                                      3/15/2021
                                                 :

 GREGORY W. FORD II,                             :

        Appellant.                               :




      CRIMINAL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                           Case No. CRI20180200


Nicholas A. Adkins, Madison County Prosecuting Attorney, Rachel M. Price, 59 N. Main
Street, London, Ohio 43140, for appellee

Culp, Parsons and Murray, LLC, Joshua W. Beasley, 8 E. Main Street, West Jefferson,
Ohio 43162, for appellant



        S. POWELL, J.

        {¶ 1} Appellant, Gregory W. Ford II, appeals his conviction in the Madison County

Court of Common Pleas after a jury found him guilty of two counts of felonious assault. For

the reasons outlined below, we affirm Ford's conviction.

        {¶ 2} On January 10, 2019, the Madison County Grand Jury returned an indictment
                                                                       Madison CA2019-10-027

charging Ford with two counts of felonious assault in violation of R.C. 2903.11(A)(1). The

charges arose after Ford struck the victim, H.S., over the back of the head with a wooden

chair. This blow caused the victim to suffer a bruise to her back right shoulder and a three-

inch gash in the top of her head that required seven staples to close. The blow also caused

the victim to suffer a concussion, a series of severe migraine headaches, and partial loss

of vision in her right eye for which she saw an ophthalmologist. The blow further required

the victim to see a neurologist to treat her for sustained head and neck trauma. There is

no dispute that this incident occurred on December 10, 2018 at the victim's apartment

located in Plain City, Madison County, Ohio.

       {¶ 3} On February 1, 2019, Ford entered a plea of not guilty. After Ford entered his

plea, the trial court appointed Attorney Jeffrey Hunter to represent Ford in his defense. Ford

later waived his right to a speedy trial and the trial court scheduled the matter for a jury trial.

       {¶ 4} On May 7, 2019, Attorney Hunter advised the trial court that he had concerns

about his continued representation of Ford. Attorney Hunter's concerns were centered

around his interactions with Ford's mother who Attorney Hunter alleged had become irate

with him during a telephone call and had threatened him. Finding Ford was also not

comfortable with Attorney Hunter's continued representation of him, the trial court granted

Attorney Hunter's request to withdraw as Ford's defense attorney.

       {¶ 5} On May 8, 2019, the trial court appointed Attorney Scott Culbert to represent

Ford in his defense. The next day, May 9, 2019, Attorney Culbert entered a notice of

appearance and filed a demand for discovery.            Attorney Culbert's discovery demand

included a request that the state provide him with all laboratory or hospital reports relevant

to the case, as well any pertinent physical or mental examinations.

       {¶ 6} On August 29, 2019, the trial court held a one-day jury trial on the matter.

During trial, the jury heard testimony from several witnesses. This included testimony from

                                                -2-
                                                                       Madison CA2019-10-027

the victim, H.S. As part of her testimony, H.S. testified that while she and Ford were arguing

about a number of things, including Ford's drinking, that Ford "got quiet" and had an "evil,

like, you know something is going to happen look, but you don't know quite what is going to

happen look." The victim then testified:

              [Ford] was staring. And then the next thing I know is, like, he
              walked over from the kitchen, through the kitchen to the living
              room, and I had a chair and a table. * * * And he took the – he
              went by the chair and held it like this (indicating) on top. And I
              seen that look. And I got quiet because I was not going to argue
              with him. I told him I was not going to argue any more. I'm done
              arguing.

       {¶ 7} Continuing, the victim testified:

              Next thing I know, [Ford] grabbed the top of the chair. * * * He
              grabbed the top of the chair like this (indicating), and he just had
              that look. He picked it up like this (indicating). And I seen it
              coming, but it was to the point where, you know, where you
              couldn't move, like your body was frozen. And he came at me
              with it and struck me over the top of the head. And when it
              happened, it happened so fast, I couldn't move, and I went like
              this (indicating). And when it hit, it felt like somebody hit you like
              a football player.

       {¶ 8} Ford did not offer any witnesses in his defense. Following deliberations, the

jury returned a verdict finding Ford guilty as charged.

       {¶ 9} On September 10, 2019, the trial court held a sentencing hearing. During this

hearing, the trial court merged the two felonious assault offenses as allied offenses of

similar import. Thereafter, following the state's election to proceed on the first of the two

felonious assault offenses, the trial court sentenced Ford to serve three years in prison.

The trial court also ordered Ford to pay court costs and notified Ford that he would be

subject to a mandatory three-year postrelease control term upon his release from prison.

       {¶ 10} Ford now appeals his conviction, raising the following single assignment of

error for review.

       {¶ 11} APPELLANT WAS DEPRIVED OF THE EFFECTIVE ASSISTANCE OF

                                               -3-
                                                                   Madison CA2019-10-027

COUNSEL       WHERE      COUNSEL       FAILED      TO   ADEQUATELY         PREPARE       AND

INVESTIGATE FOR TRIAL, FAILED TO PROPERLY OBJECT TO JURORS, AND FAILED

TO ADEQUATELY CROSS-EXAMINE PROSECUTION WITNESSES IN VIOLATION OF

THE SIXTH AND FOURTEENTH AMENDMENTS.

       {¶ 12} Ford argues his conviction must be reversed because Attorney Culbert

provided him with ineffective assistance of counsel. We disagree.

       {¶ 13} To prevail on an ineffective assistance of counsel claim, an appellant must

satisfy the two-prong test set forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct.

2052 (1984). "[U]nder Strickland, in order to prevail on a claim that counsel was ineffective,

a criminal defendant must show (1) that his counsel's performance was deficient and (2)

that that performance prejudiced him." State v. Simpson, Slip Opinion No. 2020-Ohio-6719,

¶ 18, citing Strickland at 687. To that end, in order for Ford to establish he received

ineffective assistance in this case, Ford must (1) show that his trial counsel's performance

"'fell below an objective standard of reasonableness'" as determined by "prevailing

professional norms" and (2) demonstrate "'a reasonable probability that, but for [his trial]

counsel's unprofessional errors, the result of the proceeding would have been different.'"

State v. Graham, Slip Opinion No. 2020-Ohio-6700 at ¶ 46, quoting Strickland at 688. "The

failure to make an adequate showing on either prong is fatal to an ineffective assistance of

counsel claim." State v. Kaufhold, 12th Dist. Butler No. CA2019-09-148, 2020-Ohio-3835,

¶ 54, citing State v. Zielinski, 12th Dist. Warren No. CA2010-12-121, 2011-Ohio-6535, ¶ 50.

       {¶ 14} Ford initially argues he received ineffective assistance of counsel when

Attorney Culbert failed to adequately investigate and prepare for trial. Specifically, Ford

argues he was provided ineffective assistance when Attorney Culbert (1) failed to request

discovery to obtain the victim's medical records relating to her injuries and (2) failed to

review the victim's medical records as it relates to those injuries. However, as the record

                                             -4-
                                                                     Madison CA2019-10-027

indicates, Attorney Culbert filed a motion for discovery on May 9, 2019, the day after the

trial court appointed Attorney Culbert as Ford's defense attorney. There is nothing in the

record to indicate Attorney Culbert did not receive that discovery nor is there anything in the

record to indicate Attorney Culbert did not review the discovery that he received. This would

include the victim's medical records.       Attorney Culbert in fact questioned the victim

regarding her injuries, and the medical records related to those injuries, on cross-

examination, a line of questioning that would have not been possible had Attorney Culbert

not received and reviewed the victim's medical records prior to trial. Therefore, given the

record properly before this court, Ford's claim that he was provided with ineffective

assistance of counsel when Attorney Culbert (1) failed to request discovery to obtain the

victim's medical records relating to her injuries and (2) failed to review the victim's medical

records as it relates to those injuries, lacks merit.

       {¶ 15} Ford also argues he was provided ineffective assistance when Attorney

Culbert failed to issue subpoenas and call as witnesses the medical professionals who

treated the victim for her injuries. It is well established, however, that the "decision whether

to call a witness falls within the rubric of trial strategy and will not be second-guessed by a

reviewing court." State v. Johnson, 12th Dist. Butler No. CA2011-09-169, 2013-Ohio-856,

¶ 32. This is especially true here when considering "[t]here is no indication that trial

counsel's failure to subpoena these witnesses was the result of incompetence or negligence

as opposed to sound trial strategy." State v. Wells, 12th Dist. Warren No. CA2005-04-050,

2006-Ohio-874, ¶ 14. Therefore, because even "a debatable decision concerning trial

strategy cannot form the basis of a finding of ineffective assistance of counsel," State v.

Smith, 12th Dist. Fayette No. CA2006-08-030, 2009-Ohio-197, ¶ 49, Ford's claim that he

was provided ineffective assistance when Attorney Culbert failed to issue subpoenas and

call as witnesses the medical professionals who treated the victim for her injuries lacks

                                               -5-
                                                                     Madison CA2019-10-027

merit.

         {¶ 16} Ford next argues Attorney Culbert was ineffective by failing to properly object

to two potential jurors – one juror who knew the prosecutor from social settings and another

juror who was married to a police officer employed at another department. But, as recently

noted by the Ohio Supreme Court, we are to give "great latitude to defense counsel to try

their case, especially in the area of juror selection." State v. Bates, Slip Opinion No. 2020-

Ohio-634, ¶ 48. This is because voir dire is largely a matter of strategy and tactics. State

v. Cruz, 12th Dist. Butler No. CA2012-03-059, 2013-Ohio-215, ¶ 40, citing State v. Keith,

79 Ohio St.3d 514, 521 (1997). This includes decisions on the exercise and use of

peremptory challenges. State v. Petit, 12th Dist. Madison No. CA2016-01-005, 2017-Ohio-

633, ¶ 41 ("[t]he decision whether to exercise challenges to prospective jurors falls within

the realm of reasonable trial strategy"); see, e.g., State v. Maurer, 5th Dist. Stark No. CA-

7253, 1988 Ohio App. LEXIS 1608, *17-18 (Apr. 25, 1988) (trial counsel was not ineffective

for failing to "exercise all pre-emptory jury challenges" upon finding "this argument is once

again the type of second-guessing and hindsight proscribed by Strickland"). Therefore,

because "[f]ew decisions at trial are as subjective or prone to individual attorney strategy

as juror voir dire," State v. Mundt, 115 Ohio St.3d 22, 2007-Ohio-4836, ¶ 64, Ford's claim

that he was provided ineffective assistance when Attorney Culbert failed to properly object

to two potential jurors lacks merit.

         {¶ 17} Ford finally argues that Attorney Culbert provided him with ineffective

assistance of counsel when Attorney Culbert (1) failed to "ask any questions of the victim

regarding her prior inconsistent statements" as to the cause of her injuries and (2) failed to

"ask any impeaching or probing questions of the victim at all." The law in Ohio is clear,

however, that "cross-examination falls within the ambit of trial strategy and does not

establish ineffective assistance of counsel." State v. Baughn, 12th Dist. Clermont No.

                                               -6-
                                                                    Madison CA2019-10-027

CA2020-04-020, 2020-Ohio-5566, ¶ 37. That is to say, "trial counsel's decision to engage,

or not engage, in a particular line of questioning is presumed to be the product of sound

trial strategy." State v. Sheldon, 12th Dist. Brown No. CA2013-12-018, 2014-Ohio-5488, ¶

43, citing State v. Davis, 12th Dist. Butler No. CA2012-12-258, 2013-Ohio-3878, ¶ 25. This

court "is not permitted to use the benefit of hindsight to second-guess the strategies of trial

counsel." State v. Walker, 12th Dist. Fayette No. CA2009-02-002, 2010-Ohio-329, ¶ 23.

"[T]he fact that the trial strategy was ultimately unsuccessful or that there was another

possible and better strategy available does not amount to ineffective assistance of counsel."

State v. Murphy, 12th Dist. Butler No. CA2009-05-128, 2009-Ohio-6745, ¶ 43.

       {¶ 18} That said, even if Attorney Culbert's questioning of the victim on cross-

examination did not fall within the ambit of trial strategy, the record is nevertheless clear

that Attorney Culbert asked the victim, H.S., a number of questions regarding the cause of

her injuries, her prior inconsistent statements as to the cause of her injuries, as well as

several other questions challenging the victim's credibility in general. These questions

included, but were not limited to, questions regarding the victim's diagnosed epilepsy,

whether she had suffered from epileptic seizures, and whether she had ever fallen down

and injured herself during one of those epileptic seizures.

       {¶ 19} Attorney Culbert also asked the victim to read a portion of her medical records

into the record. These records showed that the victim had told the medical professionals

who treated her for her injuries that she had tripped "over a cord to her vacuum cleaner"

and fell "backwards striking her right posterior aspect of her head against the top of the

chair." These questions are directly related to the victim's prior inconsistent statements as

to the cause of her injuries and the victim's overall credibility. Therefore, Ford's claim that

he was provided with ineffective assistance when Attorney Culbert (1) failed to "ask any

questions of the victim regarding her prior inconsistent statements" as to the cause of her

                                              -7-
                                                                     Madison CA2019-10-027

injuries and (2) failed to "ask any impeaching or probing questions of the victim at all," lacks

merit. Accordingly, finding no merit to any of the arguments advanced herein, Ford's single

assignment of error lacks merit and is overruled.

       {¶ 20} Judgment affirmed.


       M. POWELL, P.J., and HENDRICKSON, J., concur.




                                              -8-